Citation Nr: 1213416	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-06 868	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) education benefits in the amounts of $3,000.00, $2,271.49, $2,058.75, and $116.68.

(The issues of entitlement to an eligibility percentage for educational assistance in excess of 70 percent under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) and entitlement to service connection for a wart disorder, and increased initial disability ratings for scars of the hands and right wrist, gastroesophageal reflux disease (GERD), and psoriatic arthritis of the hands, entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based upon convalescence from a June 2010 removal of a wart from the Veteran's right third finger and entitlement to an effective date prior to February 8, 2010 for service connection for scars of the left and right hands and right wrist will be the subject of separate decision of the Board).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from May 13, 2003 to July 17, 2003, from December 31, 2003 to April 1, 2004, from May 13, 2007 to June 20, 2007, from July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.  The Veteran also had service in the Reserve Officer Training Corps (ROTC) from August 23, 2004 to May 13, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Muskogee, Oklahoma, Regional Office (RO).  

In a July 2010 decision, the Committee found that the Veteran was required to repay $3,000.00 for an advanced education payment.

In September 2010 decisions, the Committee denied the Veteran's request for a waiver of overpayment of $116.88 for a book stipend, $2058.75 for a housing allowance and $2271.49 for tuition and fees.

In his substantive appeal, the Veteran requested a videoconference hearing; however, in a November 2011 statement, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An overpayment of $3,000.00 for an advanced education payment was properly created as a result of VA's payment of the Veteran's education costs.

2.  Overpayments of $116.88 for a book stipend, $2058.75 for a housing allowance and $2271.49 were properly created as a result of the appellant's withdrawal from classes.

3.  The indebtedness did not result from fraud, misrepresentation, or bad faith on the part of the appellant.

4.  The recovery of the overpayment would result in undue financial hardship on the appellant.


CONCLUSION OF LAW

Recovery of an overpayment of education benefits would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).

Waiver of Overpayment

The Veteran applied for education benefits under the Post 9/11 GI Bill and was granted entitlement in a July 2009 decision.  The benefits became effective on August 1, 2009.

With regard to the fall semester of 2009, the Veteran applied for advanced payment on October 2, 2009 and was issued a check for $3,000.00 on the same date.  The education benefits due to the Veteran were paid on October 21, 2009.

In a July 2010 decision, the Committee noted that VA had offered advance payments to Veteran's who were enrolled in the Fall 2009 semester under on the VA's educational programs, including the Post 9/11 GI bill, but had not yet received their VA education benefits for that semester.  The Committee denied the Veteran's request for a waiver of the debit of $3,000.00 for the advanced payment for his fall 2009 semester of school.  It was determined that there was no fraud, misrepresentation, or bad faith, and that it had considered all of the elements of equity and good conscience, but that allowing the Veteran to keep both the advance payment and his benefits for that semester would result in a duplicate payment and unjust enrichment.

In terms of the Veteran's spring 2010 semester, in three decisions issued in September 2010, the Committee noted that the Veteran had enrolled in school for January 11, 2010 through February 28, 2010, but had withdrawn from school.   His benefits were terminated effective January 19, 2010, creating overpayments of $116.88 for a book stipend, $2,058.75 for a housing allowance and $2,271.49 for tuition and fees.  The Committee found that the Veteran had acted in bad faith in connection with creating these debts, and noted that a finding of bad faith precluded the consideration of other evidence, including evidence reflecting hardship.

The Veteran asked for his waiver to be reconsidered, and provided evidence that he had withdrawn from school to travel to Haiti to provide services as a Health Administrator/Public Health Practitioner on active duty through the Public Health Services.

In a January 2011 decision, the Committee found that the Veteran had not acted in bad faith in creating these debts, but that allowing the Veteran to keep the benefits would result in unjust enrichment.  The Committee noted that it considered the Veteran's income to debt ratio, but did not find financial hardship.  The Committee observed that the Veteran was currently receiving $1415.40 in education benefits per month and that his expenses no longer exceeded his income.  For these reasons, the Committee found that financial hardship could not be established, and the debts considered had been fully recouped from his education benefit payments.  The Committee noted that the Veteran's decision to travel to Haiti in response to the natural disaster there was made on a voluntary basis, and could not be considered as an act due to circumstances beyond his control.

An overpayment is created when a payee has received monetary benefits to which he or she is not entitled. 38 C.F.R. § 1.962.  Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran was notified of the overpayment indebtedness in March 2010 and he filed his applications for waivers in May and September 2010.  Thus, the appellant's application was timely filed.

As for the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  

The regulations provide that it is not necessary that the debtor undertakes conduct with actual fraudulent intent if such conduct is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and the result of that conduct is a loss to the government.  38 C.F.R. § 1.965(b)(1).  In this regard, a waiver is not warranted if a material fact is misrepresented, or there is unfair dealing or deceptive dealing.  38 C.F.R. § 1.965(b)(1).

The record contains no evidence of fraud, misrepresentation, or bad faith on the part of the appellant.  With respect to the third requirement, the 'equity and good conscience' standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the appellant) and the government.  38 C.F.R. § 1.965(a).  

In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) changing position to one's detriment; (4) undue hardship; (5) defeat of the purpose for which benefits were intended; and (6) unjust enrichment.  38 C.F.R. § 1.965(a).  Although the Veteran only makes argument with respect to undue hardship, all factors will be addressed.

The Veteran is responsible in the creation of the debt.  With regard to the debt of $3,000.00 for the advanced payment, the Veteran accepted this advanced payment and the direct payment of his benefits.  As to the remaining amounts, the Veteran withdrew from classes after receiving benefits to attend.  The weight of the fault in creation of the debt is due to the Veteran's actions.  There is no indication that the Veteran changed position in response to the overpayment.  

The Veteran argues that to collect the debt would create financial hardship.  In determining whether recovery of the debt would result in undue financial hardship on the Veteran, applicable regulations provide that consideration should be given to whether collection of the indebtedness would deprive the debtor of life's basic necessities.  See 38 C.F.R. § 1.965(a).

The Veteran submitted a VA Form 20-5655 Financial Status Report in August 2009.  The report indicates he was receiving VA benefits in the amount of $974 per month.  He listed his expenses as $1,000.00 for rent/mortgage, $200.00 for food, $150.00 for gas for his vehicle and $100.00 for public transportation.  No expenses were reported for clothing, utilities or heat.  He did report $200.00 in the bank and $100.00 cash on hand.  In addition, he listed payments to ACS, Inc. of $200.00 per month, Sallie Mae of $350.00 per month, and American Express of a variable amount each month.  The total of the debts owed these creditors was $81,811.91, as of June 7, 2010.

In addition, the Veteran submitted numerous statements in which he contended that he was experiencing severe financial hardship.  The Board has advanced the Veteran's case on its docket on the basis of severe financial hardship.  This decision was based in part on a November 2011 statement from the Veteran indicating that he was living in his car, which had a notice of default and repossession.  The Veteran also indicated that most of his checking and savings accounts had a negative balance. 

While the Board is granting increased compensation in a separate decision, and this should serve to ease the Veteran's financial hardship; the record reflects that he was experiencing such hardship during the time when his indebtedness was being collected.

The Board is therefore of the opinion that collection of the debts has caused undue financial hardship to the Veteran.  In its January 2011 decision, the Committee noted that VA had fully recouped the debts considered in that request for waiver.  However, any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the U.S. Government from the debtor may still be considered for waiver.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993); 38 C.F.R. § 1.967(a).  When waiver is granted, any amount recouped will be returned to the claimant.  See Franklin.

As to whether recoupment of those benefits would defeat the purpose of the benefit, the purpose of the Post 9/11 GI bill is to provide assistance in obtaining education for Veteran's who had certain types of service after September 2011.  The Veteran has submitted statements that the schools he was attending would not allow him to register for classes given his inability to pay his debts to the schools.  Collection of this debt would most likely make it more difficult for the Veteran to obtain further education.

Waiver of the indebtedness would result in an unjust enrichment to the Veteran in that he received education benefits that he did not use for that purpose.  This element must, however, be considered together with all the elements that make up the equity and good conscience standard.  Given the Veteran's current severe financial hardship, as reflected in the record, the Board finds that the equities are in relative balance.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that recovery of the overpayment would be against equity and good conscience.  Waiver of recovery of the overpayment of education benefits in the amount of $7,447.12 ($3,000.00 for an advanced education payment, $116.88 for a book stipend, $2058.75 for a housing allowance and $2271.49) is in order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $3,000.00, $2,271.49, $2,058.75, and $116.68 is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


